Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement dated July 9, 2021 has been considered.
35 U.S.C. 112
	The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 	distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 17 and 18
	The claim limitation “the one or more training settings” lacks antecedent basis and is therefore indefinite. 

Regarding claims 19–20
	Claims 19 and 20 are indefinite based on their dependency on claim 17. 
35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 	identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art 	are such that the claimed invention as a whole would have been obvious before the effective filing date of the 	claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 	Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8, 11–14, and 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2016/0284385 A1)(“Nomura”).

Regarding claim 1, Nomura discloses: 
	a memory array (Figure 2: 20; see also ¶ 72); 
	and circuitry (Figure 1: 10) configured to: 
	store one or more memory training settings for the memory array in a [] memory location (Figure 4: S104; see also ¶ 92 (describing storing calibration results (i.e. skew value, read latency) in setting storage section 12 of Figure 3); 
	and in response to returning to a powered-on state from a reduced-power state, read the one or more memory training settings from the [] memory location (Figure 9:S203; see also ¶ 105 (describing switching the memory from a standby mode to normal mode and reading calibration results stored in setting storage section 12 of Figure 3)).
 	Nomura generally discloses non-volatile memory storage (see ¶ 72), but does not specify that setting storage section 12 of Figure 3 stores the calibration results in a non-volatile manner.  Those skilled in the art would understand that non-volatile memory retains data even in the event of power loss.  See e.g. ¶ 23.  Thus, it would have been obvious to one of ordinary skill in the art to configure the setting storage section 12 as a non-volatile memory in order to ensure any data stored therein is retained in the event power is lost or reduced. 

Regarding claim 2, Nomura discloses: 
	wherein the circuitry is further configured, in response to returning to the powered-on state from the reduced-power state, to read the one or more memory training settings from the non-volatile memory location without performing a memory training operation to determine the one or more memory training settings (see ¶ 105 (describing reading (i.e. determining) calibration results already stored in setting storage section 12 of Figure 3)).

Regarding claim 3, Nomura discloses: 
	wherein the one or more memory training settings are configured to place a memory data strobe within a data eye for a given memory cycle of the memory array by establishing one or more programmable latencies for the memory array and adjusting one or more timings for the memory array (see ¶¶ 10, 79, 92, 106, Figure 17B).

Regarding claim 4, Nomura discloses: 
	wherein the one or more memory training settings include a read timing setting  a write timing setting, a CMD/CTL/ADDR timing setting, an ODT setting, a voltage setting, a latency setting, a ZQ calibration, an RCOMP resistance, or a combination thereof (see ¶¶ 10, 79, 92, 106 (describing a write leveling skew value and a read latency value).

Regarding claim 5, Nomura discloses: 
	wherein the circuitry is further configured to cause the memory device to enter the reduced-power state in response to receiving a command (Figure 2: CONTROL SIGNAL 0–4) from a connected host device (Figure 2: 50, 51; see also ¶ 105).

Regarding claim 7, Nomura discloses: 
	wherein the circuitry is further configured to cause the memory device to return to the powered-on state from the reduced-power state in response to receiving a command (Figure 2: CONTROL SIGNAL 0–4)  from a connected host device (Figure 2: 50, 51; see also ¶ 105).

Regarding claims 11–14 and 16–20 
	Claims 11–14 and 16–20 recite subject matter than is substantially similar to that recited in claims 1–4, 5, and 7.  Thus, claims 11–14 and 16–20 are rejected for similar reasons set forth in the rejections of claims 1–4, 5, and 7.

Regarding claims 1–8 and 17–20
	Claims 1–8 are apparatus claims that recites a memory array and circuitry.  These claim limitations are taught by Figure 2: 20 and Figure 1:10 of Nomura. See e.g. claim 1 rejection at Section (IV)(A)(1).  Claims 17–20 recite similar limitations (i.e. a host device, memory device, memory array).
	The claims do not further define the apparatus in terms of structure, but recites what the apparatus does (i.e. store one or more memory training settings, read the one or more memory training settings, place a memory data strobe within a data eye, receive a command from a connected host device, determine the memory device is idle, etc.).
	“[A]pparatus claims cover what a device is, not what a device does.”  MPEP 2114(II)(emphasis original).  As previously discussed, Nomura discloses the structure of the apparatus.  Because claims 1–8 and 17–20 do not include any other structural limitations, the manner in which the apparatus operates does not distinguish it from the prior art apparatus.
	Moreover, the MPEP explains that Examiners are to presume claimed functions are
inherent when the prior art apparatus is substantially identical to the claimed apparatus. See
MPEP 2112.01(I) (“Product and Apparatus Claims – When the Structure Recited in the
Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are
Presumed to be Inherent”).  Because the prior art apparatus is substantially identical to the
claimed apparatus, the claimed functions are presumed inherent in the prior art apparatus. See MPEP 2112.01(I).
	This presumption is rebuttable by Applicant either (1) showing the prior art
device and claimed device are not the same or (2) providing evidence that the prior art device is
incapable of performing the claimed functions. See In re Ludtke, 441 F.2d 660, 664 (CCPA
1971); see also MPEP 2112.01(I)(“When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence. See MPEP 2145(I).




Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied to claim 1 above, and further in view of Jung et al. (US 2016/0162001 A1)(“Jung”).

Regarding claim 6
	Nomura discloses “a memory controller . . . comprising an on/off switching control unit configured to control on/off-switching of power supply” to a memory.  Nomura at ¶ 28.  The memory may be in a standby mode of operation.  See id. at  ¶ 105. 
 	 Nomura fails to disclose “wherein the circuitry is further configured to cause the memory device to enter the reduced-power state in response to a determination that the memory device is idle,” as recited in claim 6.
	In a similar field of endeavor of memory device power management, Jung discloses a system-on-chip device configured to enter a standby mode when memory cores are in an idle state.  See Jung at ¶ 66.  In view of disclosure of Jung, it would have been obvious to one of ordinary skill in the art to configure the device of Nomura such that the standby mode is initiated in response to determining the that memory device is idle.  Jung suggests that such a modification minimizes power consumption.  See Jung at ¶ 66.

Regarding claim 15
	Claim 15 recites subject matter than is substantially similar to that recited in claim 6.  Thus, claim 15 is rejected for similar reasons set forth in the rejection of claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied to claim 1 above, and further in view of Rahman et al. (US 7,498,835 B1)(“Rahman”).

Regarding claim 8
	Nomura discloses “a memory controller . . . comprising an on/off switching control unit configured to control on/off-switching of power supply” to a memory.  Nomura at ¶ 28.  The memory may be in a standby mode of operation.  See id. at  ¶ 105. 
 	 Nomura fails to disclose “wherein the reduced-power state corresponds to a disconnection of at least a portion of the memory array from an applied voltage,” as recited in claim 8.
	In a similar field of endeavor of memory device power management, Rahman discloses disabling a voltage supply circuit during a standby mode.  See Rahman at 5:45–56.  In view of the disclosure of Rahman, it would have been obvious to one of ordinary skill in the art to disable a power supply when the device of Nomura is in the standby mode in order to minimize power consumption when the device is not in an active state.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied to claim 1 above, and in further view of Liu et al. (US 2011/0249515 A1)(“Liu”).

Regarding claim 9
	Figure 2 of Nomura depicts a memory controller 10 and memory device 20, but does not disclose the memory controller and memory device are on a single semiconductor chip.  Thus, Nomura does not disclose “wherein a single semiconductor chip comprises the circuitry and the memory array,” as recited in claim 9.  
	Liu discloses implementing a controller, power controller, and memory device as “as one of a multi-chip set . . . or even as a single chip.”  Liu at ¶ 47.  In view of the disclosure of Liu, it would have been obvious to try to configure the memory controller and memory device of Nomura on a single chip.  Those skilled in the art would understand that single chip and multi-chip packages are one of a “finite number of identified, predictable solutions with a reasonable expectation of success” relating to packaging a memory device for use in a computer.  See MPEP 2143(I)(E).

 Regarding claim 10
	Figure 2 of Nomura depicts a memory controller 10 and memory device 20, but does not disclose the memory controller and memory device are on respective first and second semiconductor chips.  Thus, Nomura does not disclose “wherein a first semiconductor chip comprises the circuitry and a second one or more semiconductor chips comprise the memory array,” as recited in claim 10.  
	Liu discloses implementing a controller, power controller, and memory device as “as one of a multi-chip set . . . or even as a single chip.”  Liu at ¶ 47.  In view of the disclosure of Liu, it would have been obvious to try to configure the memory controller and memory device of Nomura on respective first and second chips.  Those skilled in the art would understand that single chip and multi-chip packages are one of a “finite number of identified, predictable solutions with a reasonable expectation of success” relating to packaging a memory device for use in a computer.  See MPEP 2143(I)(E).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–4, 8–17, and 21–24 of U.S. Patent No. 11,062,740 B2 (“Patent ‘740”) and claims 1–3, 7–10, 14–18, and 22–25 of U.S. Patent No. 10,643,672 B2 (“Patent ‘672”).  
	The claims at issue are not identical.  However, they are not patentably distinct from each other because as demonstrated in the table below, the claims of the instant application are substantially similar in scope to the claims of Patent ‘740 and Patent ‘672.

Instant Application 
Patent ‘740
Patent ‘672
Claim 1 
Claim 1
Claim 1
A memory device comprising: 
a memory array; 
A memory device, comprising: 
a memory array;  
A memory device, comprising: 
a memory array; 
and circuitry configured to: store one or more memory training settings for the memory array in a non- volatile memory location; 
and circuitry configured to: perform a memory training operation on the memory array to determine one or more memory training settings for the memory array;

store the one or more memory training settings in a non-volatile memory location; 
and circuitry configured to: determine one or more settings for the memory array corresponding to a powered-on state of the memory device; 

communicate the one or more settings to a connected host device; 

store the one or more settings in a non-volatile memory location; 
and in response to returning to a powered-on state from a reduced-power state, read the one or more memory training settings from the non-volatile memory location.
and in response to returning to a powered-on state from a reduced-power state, read the one or more memory training settings from the non-volatile memory location.
and in response to returning to the powered-on state from a reduced-power state, read the one or more settings from the non-volatile memory location.



Claim 2
Claim 2
Claim 2
The memory device of claim 1, wherein the circuitry is further configured, in response to returning to the powered-on state from the reduced-power state, to read the one or more memory training settings from the non-volatile memory location without performing a memory training operation to determine the one or more memory training settings.
The memory device of claim 1, wherein the circuitry is further configured, in response to returning to the powered-on state from the reduced-power state, to read the one or more memory training settings from the non-volatile memory location without performing another memory training operation to determine the one or more memory training settings.

The memory device of claim 1, wherein the circuitry is further configured, in response to returning to the powered-on state from the reduced-power state, to read the one or more settings from the non-volatile memory location without re-determining the one or more settings.



Claim 3
Claim 3

The memory device of claim 1, wherein the one or more memory training settings are configured to place a memory data strobe within a data eye for a given memory cycle of the memory array by establishing one or more programmable latencies for the memory array and adjusting one or more timings for the memory array.
The memory device of claim 1, wherein the memory training operation is configured to place a memory data strobe within a data eye for a given memory cycle of the memory array by establishing one or more programmable latencies for the memory array and adjusting one or more timings for the memory array.




Claim 4
Claim 4
Claim 3
The memory device of claim 1, wherein the one or more memory training settings include a read timing setting, a write timing setting, a CMD/CTL/ADDR timing setting, an ODT setting, a voltage setting, a latency setting, a ZQ calibration, an RCOMP resistance, or a combination thereof.
The memory device of claim 1, wherein the one or more memory training settings include a read timing setting, a write timing setting, a CMD/CTL/ADDR timing setting, an ODT setting, a voltage setting, a latency setting, a ZQ calibration, an RCOMP resistance, or a combination thereof.
The memory device of claim 1, wherein the one or more settings include a read timing setting, a write timing setting, a CMD/CTL/ADDR timing setting, an ODT setting, a voltage setting, a latency setting, a ZQ calibration, an RCOMP resistance, or a combination thereof.



Claim 5
Claim 8
Claim 7
The memory device of claim 1, wherein the circuitry is further configured to cause the memory device to enter the reduced-power state in response to receiving a command from a connected host device.
The memory device of claim 1, wherein the circuitry is further configured to cause the memory device to enter the reduced-power state in response to receiving a command from a connected host device.
The memory device of claim 1, wherein the circuitry is further configured to cause the memory device to enter the reduced-power state in response to receiving a command from the connected host device.



Claim 6
Claim 9
Claim 8
The memory device of claim 1, wherein the circuitry is further configured to cause the memory device to enter the reduced-power state in response to a determination that the memory device is idle.
The memory device of claim 1, wherein the circuitry is further configured to cause the memory device to enter the reduced-power state in response to a determination that the memory device is idle.
The memory device of claim 1, wherein the circuitry is further configured to cause the memory device to enter the reduced-power state in response to a determination that the memory device is idle.



Claim 7
Claim 10
Claim 9
The memory device of claim 1, wherein the circuitry is further configured to cause the memory device to return to the powered-on state from the reduced-power state in response to receiving a command from a connected host device.
The memory device of claim 1, wherein the circuitry is further configured to cause the memory device to return to the powered-on state from the reduced-power state in response to receiving a command from a connected host device.
The memory device of claim 1, wherein the circuitry is further configured to cause the memory device to return to the powered-on state from the reduced-power state in response to receiving a command from the connected host device.



Claim 8
Claim 11
Claim 10
The memory device of claim 1, wherein the reduced-power state corresponds to a disconnection of at least a portion of the memory array from an applied voltage.
The memory device of claim 1, wherein the reduced-power state corresponds to a disconnection of at least a portion of the memory array from an applied voltage.
The memory device of claim 1, wherein the reduced-power state corresponds to a disconnection of at least a portion of the memory array from an applied voltage.



Claim 9
Claim 12
Claim 14
The memory device of claim 1, wherein a single semiconductor chip comprises the circuitry and the memory array.
The memory device of claim 1, wherein a single semiconductor chip comprises the circuitry and the memory array.
14. The memory device of claim 1, wherein a single semiconductor chip comprises the circuitry and the memory array.



Claim 10
Claim 13
Claim 15
The memory device of claim 1, wherein a first semiconductor chip comprises the circuitry and a second one or more semiconductor chips comprise the memory array.
The memory device of claim 1, wherein a first semiconductor chip comprises the circuitry and a second one or more semiconductor chips comprise the memory array.
15. The memory device of claim 1, wherein a first semiconductor chip comprises the circuitry and a second one or more semiconductor chips comprise the memory array.



Claim 11
Claim 14
Claim 16
A method of operating a memory device including a memory array, the method comprising: 
A method of operating a memory device including a memory array, the method comprising: 
A method of operating a memory device including a memory array, the method comprising:
storing one or more memory training settings for the memory array in a non-volatile memory location; 
performing a memory training operation to determine one or more memory training settings for the memory array; 

storing the one or more memory training settings in a non-volatile memory location; 

determining one or more settings for the memory array corresponding to a powered-on state of the memory device; 

communicating the one or more settings to a connected host device; 
storing the one or more settings in a non-volatile memory location;
and in response to returning to a powered-on state from a reduced-power state, reading the one or more memory training settings from the non-volatile memory location.
and in response to returning to the powered-on state from a reduced-power state, reading the one or more memory training settings from the non-volatile memory location.
 and in response to returning to the powered-on state from a reduced-power state, reading the one or more settings from the non-volatile memory location.



Claim 12
Claim 15
Claim 17
The method of claim 11, further comprising: in response to returning to the powered-on state from the reduced-power state, reading the one or more memory training settings from the non-volatile memory location without performing a memory training operation to determine the one or more memory training settings.
The method of claim 14, further comprising: in response to returning to the powered-on state from the reduced-power state, reading the one or more memory training settings from the non-volatile memory location without performing another memory training operation to determine the one or more memory training settings.
The method of claim 16, further comprising: in response to returning to the powered-on state from the reduced-power state, reading the one or more settings from the non-volatile memory location without re-determining the one or more settings.



Claim 13
Claim 16

The method of claim 11, wherein the one or more memory training settings are configured to place a memory data strobe within a data eye for a given memory cycle of the memory array by establishing one or more programmable latencies for the memory array and adjusting one or more timings for the memory array.
 The method of claim 14, wherein the memory training operation is configured to place a memory data strobe within a data eye for a given memory cycle of the memory array by establishing one or more programmable latencies for the memory array and adjusting one or more timings for the memory array.




Claim 14
Claim 17
Claim 18
The method of claim 11, wherein the one or more memory training settings include a read timing setting, a write timing setting, a CMD/CTL/ADDR timing setting, an ODT setting, a voltage setting, a latency setting, a ZQ calibration, an RCOMP resistance, or a combination thereof.
The method of claim 14, wherein the one or more memory training settings include a read timing setting, a write timing setting, a CMD/CTL/ADDR timing setting, an ODT setting, a voltage setting, a latency setting, a ZQ calibration, an RCOMP resistance, or a combination thereof.
The method of claim 16, wherein the one or more settings include a read timing setting, a write timing setting, a CMD/CTL/ADDR timing setting, an ODT setting, a voltage setting, a latency setting, a ZQ calibration, an RCOMP resistance, or a combination thereof.



Claim 15
Claim 21
Claim 22
The method of claim 11, further comprising: entering the reduced-power state in response to a determination that the memory device is idle.
The method of claim 14, further comprising: entering the reduced-power state in response to a determination that the memory device is idle.
The method of claim 16, further comprising: entering the reduced-power state in response to a determination that the memory device is idle.



Claim 16
Claim 22
Claim 23
The method of claim 15, further comprising: returning to the powered-on state from the reduced-power state in response to receiving a command from a connected host device.
 The method of claim 20, further comprising: returning to the powered-on state from the reduced-power state in response to receiving a command from a connected host device.
The method of claim 22, further comprising: returning to the powered-on state from the reduced-power state in response to receiving a command from the connected host device.



Claim 17
Claim 23
Claim 24
A memory system, comprising: a host device;  
 A memory system, comprising: a host device;  
A memory system, comprising: a host device; 
and a memory device including a memory array operably coupled to the host device, 

the memory device configured to: store one or more settings for the memory array in a non-volatile memory location;
and a memory device including a memory array operably coupled to the host device, 

the memory device configured to: perform a memory training operation to determine one or more memory training settings for the memory array;
store the one or more settings in a non-volatile memory location; 

and a memory device including a memory array operably coupled to the host device, 

the memory device configured to: determine one or more settings for the memory array corresponding to a powered-on state of the memory device; 

communicate the one or more settings to the host device; 

store the one or more settings in a non-volatile memory location; 
and in response to returning to a powered-on state from a reduced-power state, read the one or more memory training settings from the non-volatile memory location.
and in response to returning to the powered-on state from a reduced-power state, read the one or more memory training settings from the non-volatile memory location.
and in response to returning to the powered-on state from a reduced-power state, read the one or more settings from the non-volatile memory location.



Claim 18
Claim 24
Claim 25
The memory system of claim 17, wherein the memory device is further configured to, in response to returning to the powered-on state from the reduced-power state, communicate the one or more memory training settings to the host device after reading the one or more memory training settings from the non-volatile memory location.
The memory system of claim 23, wherein the memory device is further configured to, in response to returning to the powered-on state from the reduced-power state, communicate the one or more memory training settings to the host device after reading the one or more memory training settings from the non-volatile memory location.
The memory system of claim 24, wherein the memory device is further configured to, in response to returning to the powered-on state from the reduced-power state, communicate the one or more settings to the host device after reading the one or more settings from the non-volatile memory location.


Related Prior Art
	The prior art listed below is relevant to Applicant’s disclosure:
	-Figure 4A: 406–408, Figure 4D: 428, ¶ 36 of Russell et al. (US 2014/0281648 A1)
	-Figure 5 and ¶ 40 of Mahadevan et al. (US 2012/0120958 A1)
	-¶ 80 of Chung et al. (US 2018/0004688 A1)
	-Figures 1 and 2 of Kim (US 2015/0262697 A1)
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRETELIA GRAHAM whose telephone number is (571)272-5055. The examiner can normally be reached Mon-Fri (9am-5pm).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kretelia Graham/Primary Examiner, Art Unit 2825       
December 1, 2022